— In a negligence action to recover damages for personal injuries, defendants Nancy and Louis Miller appeal from an order of the Supreme Court, Orange County (Gurahian, J.), dated July 6,1982, which *569denied their motion for summary judgment dismissing the cross claim of defendant Bruyn. Order affirmed, without costs or disbursements. Ambiguities in the contract present triable issues of fact as to the intent of the parties. Therefore, summary judgment was properly denied (see Kalmon Dolgin Co. v Walnut Lanes, 27 AD2d 843). Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.